DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-10 are pending and under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2018/058668, filed on 04/05/2018; which claims priority from EP17173371.0, filed on 05/30/2017 and PCT/CN2017/081285, filed on 04/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019, 07/06/2020, 06/18/2021 and 07/26/2021 is being considered by the examiner.

Claims Objection
Claims 2-4 and 8-10 are objection for starting from “A”. Dependent claims 2-4 and 8-10 need start from “The”. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblat (WO2014030155).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rozenblat teaches a topical formulation in the form of shampoo comprising at least two extracts or one extract and an active ingredient selected from Rheum palmatum root extract, Indigofera tinctoria extract (Indigo naturalis), Phellodendron amurense bark extract, Portulaca oleracea extract, Angelica polymorpha sinensis root extract and Sapindus mukurossi fruit extract together with one or more of a Dipotassium Glycyrrhizate, ceramide, phytosphingosine, cholesterol, free fatty acids, Butyrospermum Parkii (shea butter), panthenol (pro-vitamin B5), lanolin, nordihydroguaiaretic acid, oleanolic acid, hydroxyphenyl propamidobenzoic acid, hyaluronic acid, zinc pyrithione, salicylic acid, climbazole and a cosmetic acceptable carrier for treating or preventing dandruff (abstract; [00018, 00024-00025, 00035]; 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rozenblat is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-4 and 8-10, Rozenblat teaches a shampoo composition comprising phytosphingosine at an amount of 0.05-1%, 0.1 to 0.25% of zinc pyrithione and surfactant without requirement of alcohol with one to seven carbon atoms for treating or preventing dandruff. Shampoo by definition is applied to hair and then rinses off from hair after application.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16493510in view of Rozenblat (WO2014030155). The reference application teaches shampoo composition comprising phytosphingosine at an amount of 0.05-1% except zinc pyrithione, in view of Rozenblat teaching zinc pyrithione as suitable ingredient for dandruff in shampoo, it is obvious to include zinc pyrithione and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16765885 in view of Rozenblat (WO2014030155). The reference application teaches rinse-off antidandruff composition comprising phytosphingosine except zinc pyrithione, in view of Rozenblat teaching zinc pyrithione as suitable ingredient for treating dandruff in shampoo, it is obvious to include zinc pyrithione and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613